Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                      Apr 19 2013, 9:04 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:
JACK QUIRK                                          GREGORY F. ZOELLER
Muncie, Indiana                                     Attorney General of Indiana

                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL WARREN,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
           vs.                                      )      No. 18A02-1210-CR-870
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )

                    APPEAL FROM THE DELAWARE CIRCUIT COURT
                           The Honorable John M. Feick, Judge
                              Cause No. 18C04-0603-FA-5


                                          April 19, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Michael Warren (“Warren”) belatedly appeals the sanction imposed following the

revocation of his probation. The dispositive issue is whether the trial court erred when it

granted Warren leave to file a belated notice of appeal of the probation revocation order.

       We dismiss.

                              Facts and Procedural History

       In 2006, Warren pleaded guilty to Class B felony dealing in cocaine and Class B

felony possession of cocaine. He was ordered to serve an aggregate sentence of twenty

years in the Department of Correction, with eighteen years executed and two years

suspended on each count, with the sentences to run concurrently. In 2011, Warren filed a

petition to modify his sentence. The trial court granted his petition and stayed the

remainder of the Warren’s sentence on the condition that Warren successfully complete

both the Delaware Forensic Diversion Program and the previous terms of his petition.

Appellant App. pp. 105-107.

       On May 11, 2012, the State filed a petition to revoke Warren’s placement in the

Delaware Forensic Diversion Program, alleging that he was charged with possession of

cocaine on May 4, 2012, and that he also tested positive for THC on December 12, 2011.

On May 24, 2012, the State amended its petition, adding an allegation that Warren was in

possession of “spice,” i.e. synthetic marijuana, on May 17, 2012. On July 26, 2012, the

State amended its petition for a third time after Warren was charged with battery and

driving with a suspended license, following a prior conviction for driving while

suspended.



                                             2
       On August 22, 2012, an evidentiary hearing was held. Warren admitted to the

allegations against him in the State’s amended Petition for Revocation. On September 5,

2012, the trial court found that Warren had violated the terms of his suspended sentence

and ordered the remainder of Warren’s twenty-year sentence to be executed in the

Indiana Department of Correction. Warren filed a Motion for Permission to File Belated

Notice of Appeal on October 15, 2012. The trial court granted Warren permission to file

a belated Notice of Appeal in an order dated October 15, 2012. Warren filed a Notice of

Appeal on October 29, 2012.

                                Discussion and Decision

       The State contends that the trial court had no authority to permit Warren to file a

belated notice of appeal. It is undisputed that the revocation of Warren’s probation was a

final judgment and that Warren did not file either a motion to correct error or a notice of

appeal within thirty days after that judgment. The failure to file a timely notice of appeal

forfeits the right to appeal except as provided by Indiana Post-Conviction Rule 2. App. R.

9 (A) (5).

       Here, however, Warren sought and was granted permission to file a belated notice

of appeal of the trial court’s order revoking his probation. Thus, the State presents a pure

question of law regarding the construction of Post-Conviction Rule 2. We evaluate

questions of law under a de novo standard and owe no deference to the trial court

determinations. McCown v. State, 890 N.E.2d 752, 756 (Ind. Ct. App. 2008).

       The State contends that Warren is not eligible for belated appeal under the rule.

We must agree. “The plain definition encompasses those who possessed the right but

                                             3
failed to file a timely direct appeal of a conviction or sentence after a trial or plea of

guilty.” Dawson v. State, 938 N.E.2d 841, 844-845 (Ind. Ct. App. 2010), trans granted,

opinion adopted, 943 N.E.2d 1281 (Ind. 2011). In this probation revocation hearing,

Warren cannot and does not challenge his conviction or sentence imposed upon that

conviction. Rather, he argues that the trial court misinterpreted the law when imposing

the sanction for revocation of his probation. Our courts have strictly construed Post-

Conviction Rule 2 and have held that, “belated appeals from orders revoking probation

are not presently available pursuant to Post-Conviction Rule 2.” Dawson v. State, 943

N.E.2d 1281 (Ind. 2011). “[T]he sanction imposed when probation is revoked does not

qualify as a “sentence” under the Rule.” Id. Therefore, Warren is not an eligible

defendant.

       Timeliness of appeal is jurisdictional. “The Court of Appeals lacks subject matter

jurisdiction over appeals other than direct appeals, unless such appeals are timely

brought.” Davis v. State, 771 N.E.2d 647, 649 (Ind. 2002) (quoting Greer v. State, 685

N.E.2d 700, 703 (Ind. 1997)); Ind. Appellate Rule 9. Because Warren failed to file his

appeal in a timely fashion and there is no belated appeal available to him, we dismiss for

lack of subject matter jurisdiction.

       Dismissed.

BAKER, J., and MAY, J., concur.




                                            4